TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00690-CV




                                    In re James Earl Johnson




                       ORIGINAL PROCEEDING FROM BELL COUNTY



                            MEMORANDUM OPINION


               The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a). We lift

the stay of the trial court’s October 11, 2018 order.



                                              __________________________________________
                                              Scott K. Field, Justice

Before Chief Justice Rose, Justices Field and Toth

Filed: December 5, 2018